Name: Council Regulation (EC) No 362/2008 of 14 April 2008 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2009 list of target secondary variables on material deprivation (Text with EEA relevance)
 Type: Regulation
 Subject Matter: social affairs;  economic analysis;  national accounts;  social framework;  information technology and data processing
 Date Published: nan

 24.4.2008 EN Official Journal of the European Union L 112/1 COUNCIL REGULATION (EC) No 362/2008 of 14 April 2008 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2009 list of target secondary variables on material deprivation (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of Community statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European Union levels. (2) Under Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary for the list of target secondary areas and variables to be included each year in the cross-sectional component of EU-SILC. For the year 2009, the list of target secondary variables included in the module on material deprivation should be laid down. This should be accompanied by the provision of variable codes and definitions. (3) The Statistical Programme Committee has not delivered a favourable opinion. This being so, following the procedure laid down in Article 14(2) of Regulation (EC) No 1177/2003, the Commission is, without delay, to submit to the Council a proposal relating to the measures to be taken and shall inform the European Parliament, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables, the variable codes, and the definitions for the 2009 module on material deprivation to be included in the cross-sectional component of Community statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 April 2008. For the Council The President I. JARC (1) OJ L 165, 3.7.2003, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX For the purposes of this Regulation, the following units, modes of data collection, reference periods and definitions shall apply. 1. UNITS The target variables relate to three different types of unit. The variables relating to housing, the environment, financial stress and durables (except possession of mobile phones) are asked at household level and refer to the household as a whole. Information on the possession of a mobile phone, basic needs, unmet needs as well as leisure and social activities in the category adult items must be provided for each current household member or, if applicable, for all selected respondents, aged 16 and over. Childrens items relate to all household members aged under 16 to be compatible with the data collection defined in the Regulation (EC) No 1177/2003. The questions must be answered by the household respondent for the whole group of children aged under 16. If at least one child does not have the item in question, the whole group of children in the household is assumed not to have the item. 2. MODES OF DATA COLLECTION For variables asked at household level (section 1 in the list below), the mode of data collection is personal interview with the household respondent. For variables asked at individual level (section 2 in the list below), the mode of data collection is personal interview with all current household members aged 16 and over or, if applicable, with each selected respondent. For childrens variables (section 3 in the list below), the mode of collection is personal interview with the household respondent. Owing to the characteristics of the information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily absent or incapacitated) are allowed. 3. REFERENCE PERIODS All target variables relate to the current situation as the reference period, except for the two variables on the expectation of the household to change dwelling, which refers to the next six months, and the variables on unmet needs and on the visit to general practitioners and specialists, which refer to the past 12 months. 4. DEFINITIONS (1) Housing items (a) Change of dwelling:  the reference period is the next six months. If the household expects to change dwelling for several reasons during the reference period, the main reason should be given,  eviction/distraint: forced to move for legal reasons,  financial difficulties: problems paying rent/mortgage,  family-related reasons: change in marital/partnership status, to establish own household, to follow partner/parents, to obtain better school or care facilities for children or other dependants,  employment-related reasons: start new job or transfer of existing job, looking for work or made redundant, to be closer to work/easier to commute, retirement,  other reasons: housing-related reasons (desire to change accommodation or tenure status, wanting new or better house/apartment, seeking better neighbourhood/less crime), studies-related reasons (attending or leaving college/university), health and other reasons; (b) Shortage of space: the variable refers to the respondents opinion/perception about shortage of space in the dwelling. (2) Environmental items (a) Accessibility: this relates to the services used by the household with regard to financial, physical, technical and health conditions. Accessibility of services is to be assessed in terms of physical and technical access, and opening hours, but not in terms of quality, price and similar aspects. Consequently, the access should refer to an objective and physical reality. It should not be based on a subjective feeling. Access should be determined in relation to the services actually used by the household. Physical access has to be assessed in terms of distance but also of infrastructure and equipment for example for respondents with a physical disability. The services provided at home should also be taken into account, if they are actually used by the household. Accessibility has thus to be evaluated regardless of the way(s) the household access to the service. The respondent should give an answer for the household as a whole. If the respondent does not use a service but other household member(s) do, he or she should assess the accessibility according to this(these) other household member(s); (b) Public transport: bus, metro, tram and similar; (c) Postal or banking services: send and receive ordinary and parcel post, withdraw cash, transfer money and pay bills. Technical access could also intervene. Accessibility in terms of phone-banking and PC-banking should also be part of the assessment, if these ways are actually used by the household. Accessibility has to be evaluated according to the ease/difficulty to transfer and withdraw money, whether this is done by phone-banking and PC-banking or in a bank or post office. (3) Durables The possession of durables relates to the access of the specific product or service for the private use of the household. It can be rented or shared. If the product is shared, access to it should be easy and appropriate to household needs. (4) Basic needs (a) Shoes: this concept has to be understood in a broad sense. It could include boots, sandals, etc. according to the climatic conditions of the concerned country. 5. TRANSMISSION OF DATA TO EUROSTAT The target secondary variables on material deprivation should be sent to Eurostat in the household data file (H) and in the personal data file (P) after the target primary variables. AREAS AND LIST OF TARGET VARIABLES Module 2009 Material deprivation Variable name Code Target variable 1. Household item questions asked at household level 1.1. Housing at household level HD010 Place to live with hot running water 1 Yes 2 No HD010_F 1 Variable is filled -1 Missing HD020 Expectation of household to change dwelling 1 Yes 2 No HD020_F 1 Variable is filled -1 Missing HD025 Main reason for the expectation to change dwelling 1 Household will be forced to leave, since notice has been/will be given by the landlord on termination of the contract 2 Household will be forced to leave, since notice has been/will be given by the landlord in the absence of a formal contract 3 Household will be forced to leave because of eviction or distraint 4 Household will be forced to leave for financial difficulties 5 Household will leave for a family-related reason 6 Household will leave for an employment-related reason 7 Household will leave for some other reason HD025_F 1 Variable is filled -1 Missing -2 Not applicable (HD020=2) HD030 Shortage of space in dwelling 1 Yes 2 No HD030_F 1 Variable is filled -1 Missing OPTIONAL: Housing at household level HD035 Size of dwelling in square metres 0-999 Square metres HD035_F 1 Variable is filled -1 Missing 1.2. Environment at household level HD040 Litter lying around in the neighbourhood 1 Very frequently 2 Frequently 3 Sometimes 4 Rarely or never HD040_F 1 Variable is filled -1 Missing HD050 Damaged public amenities (bus stops, lamp posts, pavements, etc.) in the neighbourhood 1 Very frequently 2 Frequently 3 Sometimes 4 Rarely or never HD050_F 1 Variable is filled -1 Missing HD060 Accessibility of public transport 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HD060_F 1 Variable is filled -1 Missing -2 Not applicable (public transport not used by household) HD070 Accessibility of postal or banking services 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HD070_F 1 Variable is filled -1 Missing -2 Not applicable (services not used by household) 1.3. Financial stress at household level HD080 Replacing worn-out furniture 1 Yes 2 No, because the household cannot afford it 3 No, for some other reason HD080_F 1 Variable is filled -1 Missing 1.4. Durables at household level HD090 Internet connection 1 Yes 2 No, because the household cannot afford it 3 No, for some other reason HD090_F 1 Variable is filled -1 Missing 2. Item questions asked at individual level 2.1. Durables at individual level PD010 Mobile phone 1 Yes 2 No, because cannot afford it 3 No, for some other reason PD010_F 1 Variable is filled -1 Missing -3 Not selected respondent 2.2. Basic needs at individual level PD020 Replace worn-out clothes by some new (not second-hand) ones 1 Yes 2 No, because cannot afford it 3 No, for some other reason PD020_F 1 Variable is filled -1 Missing -3 Not selected respondent PD030 Two pairs of properly fitting shoes (including a pair of all-weather shoes) 1 Yes 2 No, because cannot afford it 3 No, for some other reason PD030_F 1 Variable is filled -1 Missing -3 Not selected respondent 2.3. Unmet needs at individual level PD040 Visits to general practitioners and specialists, excluding visits to dentists or ophthalmologists, during the last 12 months 1 Not at all 2 1-2 times 3 3-5 times 4 6-9 times 5 10 times or more PD040_F 1 Variable is filled -1 Missing -3 Not selected respondent 2.4. Leisure and social activities at individual level PD050 Get-together with friends/family (relatives) for a drink/meal at least once a month 1 Yes 2 No, because cannot afford it 3 No, for some other reason PD050_F 1 Variable is filled -1 Missing -3 Not selected respondent PD060 Regularly participate in a leisure activity such as sport, cinema, concert 1 Yes 2 No, because cannot afford it 3 No, for some other reason PD060_F 1 Variable is filled -1 Missing -3 Not selected respondent PD070 Spend a small amount of money each week on yourself 1 Yes 2 No, because cannot afford it 3 No, for some other reason PD070_F 1 Variable is filled -1 Missing -3 Not selected respondent 3. Childrens item questions asked at household level 3.1. Basic needs for all household children HD100 Some new (not second-hand) clothes 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD100_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD110 Two pairs of properly fitting shoes (including a pair of all-weather shoes) 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD110_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD120 Fresh fruit and vegetables once a day 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD120_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD130 Three meals a day 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD130_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD140 One meal with meat, chicken or fish (or vegetarian equivalent) at least once a day 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD140_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) 3.2. Educational or leisure needs for all household children HD150 Books at home suitable for their age 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD150_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD160 Outdoor leisure equipment (bicycle, roller skates, etc.) 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD160_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD170 Indoor games (educational baby toys, building blocks, board games, computer games, etc.) 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD170_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD180 Regular leisure activity (swimming, playing an instrument, youth organisations, etc.) 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD180_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD190 Celebrations on special occasions (birthdays, name days, religious events, etc.) 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD190_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD200 Invite friends round to play and eat from time to time 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD200_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD210 Participate in school trips and school events that cost money 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD210_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16 in school) HD220 Suitable place to study or do homework 1 Yes 2 No HD220_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16 in school) HD230 Outdoor space in the neighbourhood where children can play safely 1 Yes 2 No HD230_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) OPTIONAL: 3.2. Educational or leisure needs for all household children HD240 Go on holiday at least 1 week per year 1 Yes 2 No, because cannot afford it 3 No, for some other reason HD240_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) OPTIONAL: 3.3. Medical needs for all household children HD250 Unmet need for consulting a general practitioner or specialist 1 Yes, there was at least one occasion 2 No, there was no occasion HD250_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD255 Main reason for unmet need for consulting a general practitioner or specialist 1 Could not afford to (too expensive) 2 Waiting list 3 Could not take the time because of work, care of other children or of other persons 4 Too far to travel/no means of transport 5 Other reason HD255_F 1 Variable is filled -1 Missing -2 Not applicable (HD250=2) HD260 Unmet need for consulting a dentist 1 Yes, there was at least one occasion 2 No, there was no occasion HD260_F 1 Variable is filled -1 Missing -2 Not applicable (no children aged under 16) HD265 Main reason for unmet need for consulting a dentist 1 Could not afford to (too expensive) 2 Waiting list 3 Could not take the time because of work, care for other children or for other persons 4 Too far to travel/no means of transport 5 Other reason HD265_F 1 Variable is filled -1 Missing -2 Not applicable (HD260=2)